     Case 5:10-cv-01392-WDK-FMO Document 23 Filed 04/01/21 Page 1 of 1 Page ID #:127



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                        UNITED STATES DISTRICT COURT
                                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                        )
                                                          )
 7                      Plaintiff,      vs.               )   Case No.: 5:10-CV-01392-WDK-FMO
                                                          )
 8     MARIA IRENE ESPINOZA, et al,                       )                RENEWAL OF JUDGMENT
                                                          )
 9                  Defendant,                            )
                                                                            BY CLERK
                                                          )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Maria Irene
13
       Espinoza, individually doing business as Mariscos Espinoza; Roberto Espinoza, individually
14
       doing business as Mariscos Espinoza, entered on April 25, 2011, be and the same is hereby renewed
15
       in the amounts as set forth below:
16
               Renewal of money judgment
17
                       a. Total judgment                               $     7,460.00
18
                       b. Costs after judgment                         $         00.00
19
                       c. Subtotal (add a and b)                       $     7,460.00
20
                       d. Credits                                      $         00.00
21
                       e. Subtotal (subtract d from c)                 $     7,460.00
22
                       f.   Interest after judgment(.24%)              $       177.96
23
                       g. Fee for filing renewal of application        $         00.00
24
                       h. Total renewed judgment (add e, f and g) $          7,637.96
25

26
               April 1, 2021
       Dated: ___________________              CLERK, by _________________________
27                                                Deputy

28




                                               Renewal of Judgment
